DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021, for application 16/659,922 has been entered.
This Office Action is in response to the Amendment filed on 11/02/2021. In the instant amendment: Claims 1, 10 and 19 have been amended and claims 1, 10 and 19 are independent claims. Claims 1, 4-10, and 13-19 have been examined and are pending. 
Response to Arguments
Applicants' arguments in the instant Amendment, filed on 11/02/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Howe, Reunamaki and Xing do not disclose “in response to the video disturbance terminating and a privilege timer expiring, detect the expiration of the intervention criteria” of amended claim 1. See Remarks at 10. 
The examiner respectfully disagrees because these arguments are not persuasive. 
Regarding “in response to the video disturbance terminating and a privilege timer expiring, detect the expiration of the intervention criteria,” Howe teaches that an online forum such as social networking group can establish rules against undesirable behavior (e.g., swearing or posting obscene material), and these “approved rules may be implemented, either algorithmically or by proclamation and/or enforcement by administrators.” See Howe ¶ [0039] (emphasis added). Of course, administrators no longer need to enforce the rules once the underlying undesirable behaviors ceases to exist or is not detected (i.e., expiration of intervention criteria as explained in ¶ [0054] of the Specification). Furthermore, administrator status can be time-restricted and “after a lapse of a certain period of time, it may be desired to have a re-election for administrators for the online community.” Id. at ¶¶ [0079], [0099]. Thus, when both the underlying online disturbance behavior ceases to exist and administrator privilege expires, there is no administrator’s enforcement (i.e., intervention criteria) of the rules targeting the undesired behavior. 
 Furthermore, Xing discloses analyzing obscene video disturbances. See Xing pp. 687-688. Accordingly, Reunamaki and Xing disclose “in response to the video disturbance terminating and a privilege timer expiring, detect the expiration of the intervention criteria” of amended claim 1.

Claims 1, 4-10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Howe et al. (“Howe,” US 20140143028, published May 22, 2014) in view of Reunamaki et al. (“Reunamaki,” US 20130318573, published Nov. 28, 2013) and Xing et al. (“Xing,” SafeVChat: Detecting Obscene Content and Misbehaving Users in Online Video Chat Services, WWW 2011 Session: Information Security, published April 1, 2011). 
Regarding claim 1, Howe discloses an apparatus comprising: 
a processor; a memory that stores code executable by the processor to (Howe [0030]-[0031]. As is known to those skilled in the art, the computer can include a central processing unit ("CPU) or processor, at least one read-only memory (“ROM), at least one random access memory (“RAM), at least one hard drive (“HD), and one or more input/output (“I/O) device(s). ROM, RAM, and HD are computer memories for storing computer-executable instructions executable by the CPU or capable of being complied or interpreted to be executable by the CPU.): 
detect satisfaction of an intervention criteria for a conference services application that is in cooperative use by a plurality of users (Howe FIGs 1-2, [0036], [0038], [0053] – [0054], [0062]. Embodiments as disclosed below relate to systems and methods for self-organization and self-governance of an online community such as a social network. For example in the case where a community includes an online forum having various sub-forums, a member interacting most frequently in a certain sub-forum might be algorithmically selected as a moderator or other administrator of that sub-forum.  In one embodiment, members may express their desire for a rule change by creating a rule on client device 110 via a form on online community 140 or via any other known mechanism to create a rule. A member may then communicate their rule to online community 140 to submit it for vote during any point in a voting or rule cycle. If the rule gets enough votes to pass by the end of that cycle, as determined by an algorithm, vote, or a combination, then the submitted vote will become an implemented, enforceable rule. In one embodiment, if members of online community 140 disapprove of a current rule or want to support a current rule to ensure it remains, the members may down vote or up vote that rule on an interface of online community 140 via client device 110. The set of rules may include rules that govern the conversations and content, such as what members may say, link to, or post to on online community 140. In one embodiment, members may be able to vote to allow or disallow swearing in posts, comments, chats, etc. that are made on online community 140.), 
wherein [the intervention criteria is satisfied in response to a video disturbance on user inputs to the application comprising a rapid video change rate and ] none of the plurality of users is empowered with administrator privileges (Howe [0049]. In one embodiment, members of online community 140 may self govern the community via electing members to positions of responsibility (referred to hereinafter as “administrators') and enacting rules.); 
in response to satisfying the intervention criteria, grant the administrator privileges to a designated user of the plurality of users (Howe [0124]. Voting module 1212 may be configured to conduct votes to determine at least one of administrators (or other governing members) of the online community and rules governing the online community. In other embodiments, the functionality of this module may be incorporated into modules responsible for determining the rules and/or members governing the online community. Votes may select new rules to be implemented and/or old rules to be discarded and/or select new administrators and/or existing administrators to be removed.),
wherein the administrative privileges comprises removing a user from interacting with the application (Howe FIG. 11 (note possible actions include remove content or block activities of certain users), [0053], [0121]. Rules [] may be posted to an informational area with community members expected to enforce the rule, or the task of enforcement may be assigned to some administrator(s) or other member(s). FIG. 11 is one embodiment of an interface 1100 identifying punishments 1110 if a rule is broken [Note the broken a rule may result in temporary blocking of network activity or remove of content]); 
in response to the [video] disturbance terminating, detect expiration of the of the intervention criteria, in response to detecting the expiration of the intervention criteria (Howe [0039], [0079],[0099]. A similar process may be completed for the enactment of rules. After rule selection is finalized, approved rules may be implemented, either algorithmically or by proclamation and/or enforcement by administrators. For example, if a rule against swear words is approved, it may be implemented algorithmically such that swear words are automatically filtered and no direct action then needs to be taken by administrators to enforce the rule. Punishment module 240 may implement actions if a member of online community 140 breaks one of the rules. In one embodiment, punishment module 240 may deduct a number of points from a member, which may change the standing and rights and/or permissions of the member, remove rights/ permissions/office of the member. [For example, punishment action may occur only when swearing occurs. With no swearing, there is no action against swearing.]. For example, after a lapse of a certain period of time, it may be desired to have a re-election for administrators for the online community.). 
Howe does not explicitly disclose: terminate the administrator privileges of the designated user15ter.
However, in an analogous art, Reunamaki discloses terminate the administrator privileges for the designated user ( Reunamaki [0040]. As will be discussed below, there may be one or more admin users and admin privileges can be assigned and revoked, Such as by other admin users or an admin user with special privileges). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Reunamaki with the teachings of Howe to include: terminate the administrator privileges for the designated user, to provide users with a means for assigning or revoking administrator privileges according to the needs of a collaborative network of users and devices. (See Ruenamaki [0040]). 
Howe and Ruenamaki do not explicitly disclose: wherein the intervention criteria is automatically satisfied in response to a video disturbance on user inputs to the application comprising a rapid video change rate. 
However, in an analogous art, Xing discloses an apparatus comprising: wherein the intervention criteria is automatically satisfied in response to a video disturbance on Xing FIGs. 4,6, pp. 687-688, 691. Currently, in one period, three screenshot images are taken. In this work, we propose a novel motion-based skin detection method to detect obscene content and misbehaving users in online video chat systems. Our method consists of four major components: (1) calculates the target map (which contains the target region) via motion in consecutive screenshots; (2) uses a new skin detector with different skin color palettes to detect “non-face skin” in the target region; (3) calculates the skin proportion, which is the ratio of non-face skin area to target region; and (4) determines the misbehaving probability based on the skin proportion. Given two consecutive screenshots of a user, we define the target map to identify changes (motion). For example, if a normal user moves his/her hand against the background wall, both the hand and the wall are included in the target region by image subtraction, and the target region contains both skin (i.e. hand) and non-skin (i.e. wall). If a flasher touches his/her naked part with hand, the target region contains mostly skin (i.e. hand and naked parts). Therefore, via image subtraction, target map captures the region we are interested in for better detection accuracy. As introduced in Section 4, the system has the capacity of taking multiple screenshots for any user with a 10-second interval. This capacity allows our software to refine evidences in a more reliable way. In the current implementation, our software uses a sequence of three screenshot images from a user to make a decision.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Xing with the teachings of Reunamaki and Howe to include: wherein the intervention criteria is satisfied in response to a video disturbance on user inputs to the application comprising See Xing page 688). 
Regarding claim 4, Howe, Reunamaki and Xing disclose the apparatus of claim 1. Howe further discloses wherein the designated user is selected based on user activity history (Howe [0059], [0072]. The points associated with members may be used for weighted Voting for elections and rules. In an embodiment, members of online community 140 may earn points for various activities they complete that are associated with online community 140. Algorithm module 230 may use algorithms to put a rule up to vote or decide if a rule will be automatically implemented, to determine who is a nominee for an administrative position, and/or to select the administrator based on any number of inputs including the number of points a user has, how long a user has been a member of online community 140, the number of other users of online community 140 who endorse a user, population and age of the online community 140,… etc.). 
Regarding claim 5, Howe, Reunamaki and Xing disclose the apparatus of claim 1. Howe further discloses wherein the intervention criteria is satisfied in response to a poll of the plurality of users indicating an intervention is needed (Howe [0038], [0054]. An algorithm might determine that a community in which a certain percentage of text constitutes swear words or otherwise adult or obscene words is an adult-oriented community and thus a rule permitting swearing is suitable. In one embodiment, if members of online community 140 disapprove of a current rule or want to support a current rule to ensure it remains, the members may down vote or up vote that rule on an interface of online community 140 via client device 110. Depending on the amount of up votes or down votes an associated rule obtains during a certain period, that rule will either remain or disappear.). 
Regarding claim 6, Howe, Reunamaki and Xing disclose the apparatus of claim 5. Howe further discloses: wherein the code is further executable by the processor to: in response to the poll indicating intervention is no longer needed, detect expiration of the of the intervention criteria (Howe [0039], [0054]. For example, if a rule against swear words is approved, it may be implemented algorithmically such that swear words are automatically filtered and no direct action then needs to be taken by administrators to enforce the rule. In one embodiment, if members of online community 140 disapprove of a current rule or want to support a current rule to ensure it remains, the members may down vote or up vote that rule on an interface of online community 140 via client device 110. Depending on the amount of up votes or down votes an associated rule obtains during a certain period, that rule will either remain or disappear. [For example, users may again vote to rescind the rule against swearing for an adult online forum.].). 
Howe does not explicitly disclose: terminate the administrator privileges of the designated user15ter.
However, in an analogous art, Reunamaki discloses terminate the administrator privileges for the designated user ( Reunamaki [0040]. As will be discussed below, there may be one or more admin users and admin privileges can be assigned and revoked, Such as by other admin users or an admin user with special privileges). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Reunamaki with the teachings of Howe to include: terminate the administrator privileges See Ruenamaki [0040]). 
Regarding claim 7, Howe, Reunamaki and Xing disclose the apparatus of claim 5. Howe further discloses wherein the poll queries to select the designated user (Howe FIG. 12, [0124]. Voting module 1212 may be configured to conduct votes to determine at least one of administrators (or other governing members) of the online community and rules governing the online community. In other embodiments, the functionality of this module may be incorporated into modules responsible for determining the rules and/or members governing the online community. Votes may select new rules to be implemented and/or old rules to be discarded and/or select new administrators and/or existing administrators to be removed.). 
Regarding claim 8, Howe, Reunamaki and Xing disclose the apparatus of claim 5. Howe further discloses wherein the poll queries to select the administrator privileges for the designated user (Howe FIG. 12, [0124]. Voting module 1212 may be configured to conduct votes to determine at least one of administrators (or other governing members) of the online community and rules governing the online community. In other embodiments, the functionality of this module may be incorporated into modules responsible for determining the rules and/or members governing the online community. Votes may select new rules to be implemented and/or old rules to be discarded and/or select new administrators and/or existing administrators to be removed
Regarding claim 9, Howe, Reunamaki and Xing disclose the apparatus of claim 1. Howe further discloses wherein the application is selected from the group consisting of conferencing services and document sharing (Howe [0047]. A user using client device 110 may communicate content such as an article, post, image, movie, audio recording, etc. that may stored within repository 145 and be rendered on an interface for online community 140 so other members associated with online community 140 may view the content. In further embodiments, members of online community 140 may write comments, edit, re-publish or perform other actions associated with the content for online community 140.). 
Regarding claim 10, claim 10 corresponds to a method corresponding to the apparatus of claim 1. Claim 10 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 13, claim 13 corresponds to a method corresponding to the apparatus of claim 4. Claim 13 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 14, claim 14 corresponds to a method corresponding to the apparatus of claim 5. Claim 14 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Regarding claim 15, claim 15 corresponds to a method corresponding to the apparatus of claim 6. Claim 15 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Regarding claim 16, claim 16 corresponds to a method corresponding to the apparatus of claim 7. Claim 16 is similar in scope to claim 7 and is therefore rejected under similar rationale. 
Regarding claim 17, claim 17 corresponds to a method corresponding to the apparatus of claim 8. Claim 17 is similar in scope to claim 8 and is therefore rejected under similar rationale. 
Regarding claim 18, claim 18 corresponds to a method corresponding to the apparatus of claim 9. Claim 18 is similar in scope to claim 9 and is therefore rejected under similar rationale. 
Regarding claim 19, claim 19 corresponds to a computer readable storage medium corresponding to the apparatus of claim 1. Claim 19 is similar in scope to claim 1 and is therefore rejected under similar rationale. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961. The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on 571 270 5002. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD  LONG/
Examiner, Art Unit 2439


/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439